Mr. Justice Craig delivered the opinion of the Court: There is but one question presented by this record, and that is, whether the judgment rendered in Hamilton county, Ohio, is a bar to this action. The Appellate Court held that it was. If Grant had recovered judgment on the note in the action in Ohio, the note would have been merged in the judgment, and no other action could be maintained against the defendants, on the note. This principle was clearly established in Wayman v. Cochrane, 35 Ill. 152, where it is said: “The general rule is, that by a judgment at law or a decree in chancery, the contract or instrument upon which the proceeding is based becomes entirely merged in the judgment.” In Freeman on Judgments, (sec. 216,) in discussing this question, the author says: “The weight of authority in the United States shows that whatever may be a cause of action, will, if recovered upon, merge into the judgment or decree.” No judgment was rendered upon the note, against the makers, but the validity of the note was in issue, and the makers had judgment against the owner of the note, upon the merits. The judgment thus rendered, on principle ought to be treated as a satisfaction of the note, and a complete bar to any subsequent action brought upon it by any person in whose hands it might be found. Zimmerman v. Zimmerman, 15 Ill. 84, is an authority in point. There, Jacob Zimmerman executed his note, payable to Burnley. He assigned it to Peter Zimmerman, and Peter assigned the note to Thomas Croft. Thomas Croft brought suit before a justice of the peace, on the note, and on a trial, judgment was rendered against him for costs. Subsequently Peter Zimmerman brought suit on the note, before a justice, and this court held that the first action brought on the note was a bar to any other action which might be brought on the note against the maker. If the action brought by the second indorsee, on the note, was a bar to a recovery on the instrument in a second action by the first indorsee, upon the same principle, had the payee of the note brought the action, he would have been barred. In Drake v. Perry, 58 Ill. 122, a judgment in favor of the maker, in an action on a note in the name of the payee for the use of the holder, was held to be a bar to a second action on the same note, in the name of the assignee. In Iowa, the Supreme Court of that State, in Levi v. McCraney, 1 Morris, 91, held that a judgment in favor of the maker of a note, on the merits, in an action by the assignee, was a bar to a subsequent action brought by the payee. The same doctrine has been held by the Court of Appeals of Kentucky in'the late case of Seward v. Coppage, 9 S. W. Rep. 389. No reason occurs to us why the Leslies should not be bound and concluded by the judgment. They indorsed the note, and delivered it, indorsed, to Grant, thus placing the absolute title and ownership in him. By this act they clothed him with authority to sue, in his own name, the makers, on the note. He brought an action on the note, and upon a trial, on the merits, he was defeated. After judgment was rendered, Grant returned the note to the Leslies. Under what arrangement he obtained possession of the note, and returned it, is not shown by the evidence, nor is it material. They can only be regarded as purchasers from Grant. He had the title when the trial occurred in Ohio, and when the judgment was rendered against him. This title he transferred to the Leslies. They, after purchasing the note from him, stood in his shoes. If he could not maintain a second suit on the note, neither could they. They acquired Grant’s title to the note, subject to all defenses the makers might interpose against him. Among these defenses was a judgment in bar of the note. We think the judgment of the Appellate Court correct, and it will be affirmed. Judgment affirmed.